The opinion of the court was delivered by
Burch, J.:
The action was one of forcible detainer against a tenant, who claimed privilege to occupy the premises until March 1, 1927. On his theory of the case, his term expired on March 1, 1927, and at the oral argument it appeared that he had vacated and the owner is now in possession. The result is, the question involved is moot, and the appeal is dismissed on the authority of Geiger v. Krein, 103 Kan. 176, 173 Pac. 298; Hall v. Briggs, 104 Kan. 277, 178 Pac. 447; O’Laughlin v. Prockish, 106 Kan. 623, 189 Pac. 385; Bryson v. Barrett, 108 Kan. 71, 193 Pac. 1063; Hesser v. Bale, 114 Kan. 750, 220 Pac. 274.